Citation Nr: 0215565	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-17 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Richard Robert James, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a psychiatrist


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from May 1980 to August 1982.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the San Juan, Puerto Rico, Regional Office (RO), which, in 
part, denied service connection for the cause of the 
veteran's death.  An August 1996 RO hearing was held.  

In a January 28, 1998 decision, the Board denied service 
connection for the cause of the veteran's death.  
Subsequently, appellant, the veteran's widow, appealed the 
Board's January 28, 1998 decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a subsequent 
Order, the Court vacated said January 28, 1998 Board decision 
and remanded the case to the Board for readjudication.  

In November 2001, the Board referred the case for an 
independent medical expert (IME) opinion regarding the cause 
of the veteran's death.  An IME opinion was rendered in July 
2002.  Thereafter, the IME opinion was provided appellant's 
attorney, and the attorney responded with additional written 
argument.  The case is now ready for final appellate 
determination.




FINDINGS OF FACT

1.  The veteran's September [redacted], 1994 death was caused by 
cocaine intoxication.  There was no suicide note.  

2.  According to the death certificate, the immediate cause 
of death was cocaine intoxication, probably accidental.  This 
finding was based, in part, on an autopsy and toxicology 
report.

3.  At the time of the veteran's death, his sole service-
connected disability, schizophrenia with paranoid and 
depressive components was rated 100 percent and he was 
considered incompetent by VA, since October 1986.  

4.  The evidence of record includes medical opinion 
suggesting that the veteran's death may have been a suicide 
related to the service-connected psychiatric disability.  

5.  It has been shown, by competent evidence, that the 
service-connected psychiatric disability may have likely 
played a material role in the veteran's death that was not 
due to willful misconduct.  


CONCLUSION OF LAW

With resolution of reasonable doubt, a service-connected 
disease caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.302, 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the allowance of service connection for the cause 
of the veteran's death by the Board's decision herein, the 
evidentiary record is obviously adequate.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  

Pursuant to 38 U. S.C.A. § 1110 (West 1991 & Supp. 2002), no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that when 38 U.S.C.A. § 1110 is read 
in light of its legislative history, it does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Additionally, 
Allen stated that 38 U.S.C.A. § 1110 only permits 
compensation in a situation where there was a causal 
relationship between a service-connected disability and an 
alcohol or drug abuse disability and not in cases where the 
claimed alcohol or drug abuse disability was due to willful 
misconduct.  See Allen, reh'g denied, 268 F.3d 1340 (Fed. 
Cir. 2001) (en banc order).  

The provisions of 38 C.F.R. § 3.302 state:  

(a) General.  (1) In order for suicide to constitute 
willful misconduct, the act of self-destruction must be 
intentional.
	(2) A person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct).
	(3) It is a constant requirement for favorable action 
that the precipitating mental unsoundness be service 
connected.
	(b) Evidence of mental condition.  (1) Whether a person, 
at the time of suicide, was so unsound mentally that he or 
she did not realize the consequence of such an act, or was 
unable to resist such impulse is a question to be determined 
in each individual case, based on all available lay and 
medical evidence pertaining to his or her mental condition at 
the time of suicide.
	(2) The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate motive for suicide is shown by 
the evidence, the act will be considered to have resulted 
from mental unsoundness.
	(3) A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self-destruction.
	(c) Evaluation of evidence.  (1) Affirmative evidence is 
necessary to justify reversal of service department findings 
of mental unsoundness where Department of Veterans Affairs 
criteria do not otherwise warrant contrary findings.
	(2) In all instances any reasonable doubt should be 
resolved favorably to support a finding of service connection 
(see § 3.102).

At the time of the veteran's death, his sole service-
connected disability, schizophrenia with paranoid and 
depressive components, was rated 100 percent and he was 
considered incompetent by VA, since October 1986.  The 
appellant contends that the veteran committed suicide in 
response to voices telling him to kill himself.  She asserts 
that the service-connected schizophrenia with mental 
unsoundness caused the veteran's death; and that his fatal 
overdose on cocaine was a suicide, not accidental death.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the Court 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  However, as the 
Court further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  Here, neither 
appellant nor other lay persons are competent to offer 
medical opinion as to the cause of the veteran's death, since 
this requires medical opinion.  However, they are competent 
to describe the veteran's behavior prior to his death, and 
such evidence might be particularly probative as to his state 
of mind during the time in question.  

The evidentiary record reveals that the veteran died 
September [redacted], 1994, at age 33.  A police report noted that 
according to the appellant, she last saw the veteran early 
that morning and left him lying down on a balcony, (where his 
body was later discovered), since he appeared to have been 
drinking alcohol.  There was no mention in the police report 
of a suicide or suicide note.  An autopsy report with 
toxicological analysis listed cocaine intoxication, 
"[p]robably accidental", as cause of death.  Toxicological 
analysis for the presence of alcohol, cocaine, and opiates 
was positive only for cocaine, with blood analysis results 
showing cocaine/cocaine metabolite at more than 1.50 mcg/ml 
level.  The death certificate listed the cause of death as 
cocaine intoxication, accidental, without any other cause or 
significant condition noted.  

The veteran's post-service medical records indicate various 
psychiatric symptoms, including anxiety, depression, and 
suicidal ideation on occasion.  An August 1991 court document 
indicated that the veteran had entered a guilty plea to 
possession for sale of controlled substance, methamphetamine.  
VA outpatient treatment records revealed that in March 1994, 
several months prior to his death, he sought psychiatric 
treatment after moving from stateside to Puerto Rico several 
months earlier.  He was not hallucinatory, delusional, or 
suicidal.  Medications included Thorazine.  On April 1994 VA 
examination, he reported being restless and violent when "he 
hears voices" and that the previous day, he had become very 
violent and punched a wall, fracturing his hand.  Clinically, 
he was not hallucinatory or suicidal, although mood was 
anxious and depressed.  Schizophrenia and cocaine dependence, 
in remission, were diagnosed.  VA outpatient treatment 
records indicate that he failed to report for June and August 
1994 appointments.  

During an August 1996 RO hearing, appellant testified that 
the veteran had had suicidal ideation with actual suicide 
attempt prior to his death; and that he would tell her "all 
the time" about hearing voices commanding him to harm or 
kill himself.  At that hearing, a private psychiatrist opined 
that, according to the appellant and the evidentiary record, 
the veteran had had depression, suicidal ideation with 
attempts, and auditory hallucinations telling him to harm 
himself; that cocaine was an antidepressant; that with a 
history of drug use, the veteran knew what drug amount could 
harm him; and that the veteran was "most likely following 
the orders from the voices" in committing suicide.  

A February 1998 written statement from the veteran's mother 
mentioned the veteran's psychiatric/drug use problems and 
suicidal ideation prior to his death.  

Since it appeared to the Board that additional medical 
opinion was necessary regarding the etiological question in 
controversy, in November 2001, the Board requested an IME 
opinion.  In July 2002, an IME opinion by a professor of 
psychiatry was rendered.  

In response to the Board's question "[i]s it at least as 
likely as not that the veteran's cocaine use/addiction was 
causally, etiologically, or in any way related to the 
service-connected psychiatric disorder (versus other reasons 
such as enjoyment of that illicit drug's effects)?", the 
July 2002 IME opinion stated, in pertinent part, "[i]t is 
possible therefore that his schizophrenia was a contributing 
though not etiologic factor in his cocaine use given the 
association reported in the research literature, and the 
presence of negative symptoms in this veteran's case, but 
there is little evidence that the cocaine was used to treat 
his depression, and it is equally probable that the 
association is not a causal one."

In response to the Board's question "[i]s it at least as 
likely as not that the veteran's fatal cocaine intoxication 
was causally, etiologically, or in any way related to the 
service-connected psychiatric disorder (versus other reasons 
such as enjoyment of that illicit drug's effects)?", the 
July 2002 IME opinion stated, in pertinent part, "[i]t is 
possible that the schizophrenia contributed to the cocaine 
induced death.  One way that this connection could have been 
made was through suicide."

In response to the Board's question "[i]s it at least as 
likely as not that the veteran's fatal cocaine intoxication 
was the result of suicide versus an accidental overdose?", 
the July 2002 IME opinion stated, in pertinent part:

Schizophrenic patients are at high risk 
for suicide either because of 
despondency, command hallucinations, or 
poor judgment.  However cocaine abusers 
also are at high risk of suicide because 
cocaine itself has been associated with 
suicidal despondency....  It is clearly 
conceivable that he may have over dosed 
(sic) without intending to kill himself.  
Notably by the widow's testimony there 
was no recent history of despondency 
before the death.  He went out to visit 
friends.  Nor is there evidence that he 
intended to kill himself such as a note.  
Finally past history especially of a 
lethal suicide attempt is a strong 
predictor of suicide.  He simply has no 
history of suicide attempts lethal or 
otherwise.  His wife claims that he 
attempted one overdose but he was not 
hospitalized and there is no independent 
verification of this attempt.  

The existing evidentiary record is strewn with rather 
speculative scenarios as to the cause or causes of the 
veteran's death.  It does not appear from the existing 
evidentiary record that the cause of his death is 
ascertainable to any degree of certainty.  However, as stated 
in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), "by 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  

The negative evidence includes the fact that the police 
investigation and autopsy and toxicology reports appear to 
indicate that the death was consistent with an accidental 
cocaine overdose.  There was apparently nothing at the death 
scene which suggested a suicide.  However, the positive 
evidence includes the August 1996 RO hearing testimony by 
appellant that the veteran had had command hallucinations and 
suicidal ideation with actual suicide attempt prior to his 
death.  Additionally, a private psychiatrist's testimonial 
opinion stated that, according to the appellant and the 
evidentiary record, the veteran had had depression, suicidal 
ideation with attempts, and auditory hallucinations telling 
him to harm himself; that cocaine was an antidepressant; that 
with a history of drug use, the veteran knew what drug amount 
could harm him; and that the veteran was "most likely 
following the orders from the voices" in committing suicide.  
That private medical opinion has not been directly rebutted 
by the subsequent IME opinion.  Rather, that IME opinion at 
least raised the possibility that the veteran's schizophrenia 
contributed to the cocaine-induced death through suicide, 
although the dearth of evidence of suicide in the instant 
case was also expressly discussed therein.  

After weighing the negative and positive evidence, the Board 
concludes that it would not be a resort to mere speculation 
to assume that the veteran committed suicide as a result of 
his service-connected schizophrenia.  

Thus, since the positive and negative evidence appears in 
relative equipoise as to whether the veteran committed 
suicide as a result of his service-connected schizophrenia, 
service connection for the cause of the veteran's death is 
warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

